DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, Claims 1-7 in the reply filed on 03/11/2021 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘control method for controlling a washing machine (Group II)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP3075895A1).
Regarding claim 1, Lee et al. teaches a washing machine (1) comprising: a cabinet (10) that defines an entrance (laundry entrance 11) at a front surface (front cover 12) of the cabinet (see Fig 2), the entrance being configured to insert and withdraw laundry therethrough (see [0031); a tub (40) disposed inside the cabinet (see Fig 2, [0036]); a drum (20) disposed in the tub (see [0036]) and configured to rotate relative to the tub (see [0030], [0038]), the drum being configured to receive laundry through the entrance (see [0011]); a motor (30) disposed at a rear surface of the tub (see Fig 2) and configured to generate driving force for rotating the drum (see [0020]); and a vibration sensor (vibration measuring device 41 with front sensors 411 and the rear sensors 412) configured to sense vibration (referred to as degree of unbalance) of the tub (see [0011]), wherein the vibration sensor (412) is disposed at a side surface of tub (see Fig 2) closer to the rear side of the tub and extends toward the entrance of the tub (see Fig 2).

It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the position of the vibration sensor of Lee et al. to be disposed at to the rear end side defined by the rear surface of the tub and have a portion of a side surface of tub, wherein the portion of the side surface of the tub extends toward the entrance from a circumference of the rear surface of the tub resulting in the sensor encompassing portions of both the rear surface and side surface of the tub so as to be able to more accurately measure the vibrations of the rear end of the tub. Further, mere rearrangement of parts is held unpatentable because shifting the position of the vibration sensor would not modify the operation of the washing machine and the particular placement of the vibration sensor is held to be an obvious matter of design choice (MPEP 2144.04, VI C).  
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP3075895A1) in view of Huang et al. (CN103451891A).
Regarding claim 2, Lee et al. does not explicitly teach the washing machine further comprising a spring that couples the tub to the cabinet in a vertical direction. 

    PNG
    media_image1.png
    523
    890
    media_image1.png
    Greyscale
In the analogous art of methods for detecting eccentric load of roller washing machine by vibrating sensors, Huang et al. teaches a washing machine (see abstract) wherein a vibration sensor (5) is disposed at a rear end side, in-line with the rear surface of the tub and on the side surface of tub (see annotated Fig 1), wherein the portion of the side surface of the tub extends toward the entrance from a circumference of the rear surface of the tub (see annotated Fig.1) and comprising a spring (hanging spring 6) that couples the tub (outer tub 3) to the cabinet (cabinet 1) in a vertical direction (see Fig 1 and 4, [0066]); 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tub support structure of the washing machine of Lee et al. by adding a spring that couples the tub and the cabinet in a vertical direction (as taught by Huang et al.) so as to be able to suspend the tub with the ultimate benefit of being able to prevent mechanical damage to the structure during vibrations with different amplitudes and in different directions (see [0008]).
Regarding claims 3-5, the combination of Lee et al and Huang et al teaches the washing machine. 
Lee et al. does not explicitly teach the washing machine wherein the cabinet comprises a gasket that defines the entrance and that is coupled to a front end portion of the tub and wherein the vibration sensor is positioned rearward of the spring and mounted on an outer circumferential surface of the tub and wherein the vibration sensor comprises a six-axis vibration sensor.
Huang et al. further teaches that the cabinet (cabinet 1) comprises a gasket (door seal 4) that defines the entrance (see Fig 1, 4) and that is coupled to a front end portion of the tub (outer tub 3) (see [0066]); wherein the vibration sensor (vibration sensor 5) is positioned rearward (see Fig 1) of the spring (hanging spring 6) and mounted on an outer circumferential surface of the tub (see [0013]); wherein the vibration sensor comprises a six-axis vibration sensor (vibration sensors 5 can be three-dimensional and amplitude is measured in X-Y-Z direction i.e. up and down/left and right/front and back direction) (see [0008], [0021], [0045],).
It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) add a gasket (taught by Huang et al.) coupled to the front end portion of the tub of Lee et al. since a gasket/door seal is an integral part of the mechanical structure and since the amplitude of vibration is affected by the mechanical structure, it would be beneficial to use a gasket/door seal with other essential components (suspension spring, shock absorber) to prevent any mechanical damage to the structure(see [0008]); and (2) modify the position of the vibration sensor of Lee et al. to be rearward of the spring (as taught by Huang et al.) so as to accurately reflect on the vibration state of the outer barrel .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP3075895A1) in view of Huang et al. (CN103451891A) and Zhong et al. (WO2017004787A1).
Regarding claim 6,  Lee et al. teaches the washing machine of claim 1. Lee et al. further teaches a controller (control part 50) configured to control one or more operating modes for washing of laundry (see [0058]).
 Lee et al. does not explicitly teach the washing machine wherein the controller is configured to determine a volume of laundry received in the drum based on vibration data sensed by the vibration sensor.
In the analogous art of methods for detecting eccentric load of roller washing machine by vibrating sensors, Huang et al. teaches a washing machine (see abstract) and a method wherein weight of laundry received in the drum is determined based on vibration data sensed by a vibration sensor (see [0010], [0012], [0037], [0051].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control method of Lee et al. to that of Huang et al. so that weight of laundry received in the drum can be determined based on vibration data sensed by a vibration sensor with the benefit of generating a crucial weight vs vibration data because 
The combination of Lee et al. and Huang et al. does not explicitly teach the washing machine wherein the controller is configured to determine a volume of laundry received in the drum based on vibration data sensed by the vibration sensor.
In the analogous art of intelligent washing machine and control methods, Zhong et al. teaches a washing machine (washing machine 200) comprising a controller (programmable control unit 245 see [0071] with in a microprocessor 240) configured to control one or more operating modes for washing of laundry (see [0075]), wherein the controller is configured to determine a volume of laundry received in the drum (using 3-D image reconstruction module 241, see [0071]) based on a three-dimensional reconstruction model of the laundry (steps 705 and 710, see [0071]-[0074], [0082]-[0083]) as well as determine weight of the laundry (weight vs volume data) (using a weight measuring module 210, see [0066-0067]), wherein the weight and volume data are stored in the microprocessor (240) (specifically in an analysis module 243 that is configured to store the volume of laundry (see [0060]) and weight of laundry (see [0074], [0086]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) modify/configure the controller of the washing machine of Lee et al and weight vs volume data and correlate to the weight vs vibration data (Huang et al.) so as to consequentially generate weight vs volume vs vibration data and with a beneficial outcome of configuring the controller to determine a volume of laundry received in the drum based on vibration data sensed by the vibration sensor (2) further add the analysis module of Zhong et al. to the washing machine of Lee et al. and Huang et al. so as to be able to store the weight vs volume vs vibration data with the benefit of having the module with preset algorithms that include functional relationships between volume and several control parameters (see [0033]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP3075895A1) in view of Huang et al. (CN103451891A) and Zhong et al. (WO2017004787A1) and further in view of Kim et al. (US20180313014A1).
Regarding claim 7, the combination of Lee et al., Huang et al. and Zhong et al. teaches the washing machine. 
The combination of Lee et al., Huang et al. and Zhong et al. does not explicitly teach the washing machine further comprising: a non-transitory memory having stored a data table including a volume value that matches the vibration data and that was determined based on a weight of laundry, wherein the controller is configured to determine the volume of laundry based on the data table stored in the non- transitory memory.
In the analogous art of washing machines and control methods, Kim et al. teaches a washing machine (see abstract), comprising: a non-transitory memory (non-transitory computer readable medium), capable of storing data/table (see [0036]). 
weight vs volume vs vibration data where the volume value matches the vibration data and was determined based on a weight of laundry with the benefit of having the data permanently stored and later overwritten (see [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 



/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711